         Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,                         No. 4:15-CR-00028-11

         v.                                           (Judge Brann)

    PERMAESHWAR SINGH,

                Defendant.


                             MEMORANDUM OPINION

                                   MARCH 11, 2021

        Currently pending before the Court is Permaeshwar Singh’s motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A).1 Singh contends that

he is entitled to compassionate release due to the COVID-19 pandemic and his

particular susceptibility to the virus.2 The Government opposes the motion on the

ground that Singh has been fully vaccinated against COVID-19.3

I.      BACKGROUND

        In 2016, Singh pled guilty, pursuant to a written plea agreement, to conspiracy

to distribute controlled substances, in violation of 21 U.S.C. § 846.4 Singh was

thereafter sentenced to a term of 180 months’ imprisonment after the Court


1
     Doc. 615.
2
     Id.
3
     Doc. 623.
4
     Docs. 269, 290.
        Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 2 of 11




determined that he was a career offender.5 That sentence was driven largely by the

seriousness of the offense—this Court noted at the time of sentencing the number of

deaths caused from heroin overdoses, and calculated Singh as being responsible for

distributing a minimum of 28,000 doses of heroin in the Williamsport, Pennsylvania

area.6 Nevertheless, the Court varied downward from the bottom of the Sentencing

Guidelines range to avoid unwarranted sentencing disparities.7 That sentence was

later vacated after it was determined that Singh did not qualify as a career offender

and, in August 2020, the Court resentenced Singh to 108 months’ imprisonment.8

       Singh’s conviction followed a string of prior convictions in the early-to-mid

2000s for a number of offenses, including (1) unlawful possession of marijuana and

unlawful possession of a weapon, (2) criminal possession of a controlled substance,

(3) attempted assault with the intent to cause physical injury with a weapon, (4)

criminal possession of a controlled substance with the intent to distribute, and (5)

criminal possession of cocaine base.9 Singh is currently incarcerated at the Federal

Correctional Institute Otisville, located in Otisville, New York.

       In his motion for compassionate release, Singh asserts that he suffers from

type 2 diabetes mellitus, obesity, hypertension, and hyperlipidemia, all of which



5
    Doc. 471.
6
    Doc. 486 at 26.
7
    Id.
8
    Docs. 548, 565, 566, 599.
9
    Doc. 446 at 10-12.


                                          2
          Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 3 of 11




place him at a higher risk of serious illness or death should he contract COVID-19.10

The Government responds that Singh has now received both doses of the Moderna

COVID-19 vaccine and, accordingly, argues that COVID-19, in combination with

Singh’s underlying health conditions, no longer presents an extraordinary and

compelling reason to grant compassionate release.11 Singh has filed responses to the

Government reply, rendering this motion ripe for consideration.12 For the following

reasons, Singh’s motion will be denied.

II.      DISCUSSION

         “[A]s a general matter, a court cannot modify a term of imprisonment after it

has been imposed without specific authorization.”13 Congress has provided courts

with the authority to modify sentences through its enactment of 18 U.S.C.

§ 3582(c)(1)(A). That statute permits courts to reduce an inmate’s sentence if the

inmate has exhausted his administrative remedies14 and if, as relevant here,

“extraordinary and compelling reasons warrant such a reduction.”15 Courts should

also consider the relevant § 3553(a) sentencing factors16 and whether “the defendant




10
      Doc. 615 at 10-22.
11
      Doc. 623.
12
      Docs. 627, 628.
13
      McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007).
14
      There is no dispute that Singh has exhausted his administrative remedies. See Doc. 615-2.
15
      18 U.S.C. § 3582(c)(1)(A)(i).
16
      Id.


                                                 3
         Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 4 of 11




is . . . a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).”17

        Congress has not defined the term “extraordinary and compelling.” The

Sentencing Guidelines define the term to include a terminal illness, or any non-

terminal illness “that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.”18 This definition is not, however, authoritative, as “[t]he

[Sentencing] Commission has not updated its policy statement to account for the

changes imposed by the First Step Act, and the policy statement is now clearly

outdated.”19 Thus, while “the Policy Statement provides useful guidance for district

courts in assessing a defendant’s eligibility for compassionate release, . . . it does not

constrain a court’s independent assessment of whether ‘extraordinary and

compelling reasons’ warrant a sentence reduction under § 3852(c)(1)(A).”20 “The

burden rests with the defendant to show that a reduction in sentence is proper.”21




17
     U.S. Sentencing Guidelines Manual § 1B1.13(2).
18
     Id. § 1B1.13, cmt. n.1(A).
19
     United States v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020).
20
     United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *3 (M.D. Pa. Aug. 5, 2020)
     (brackets and internal quotation marks omitted).
21
     United States v. Rengifo, No. CV 1:13-CR-00131, 2020 WL 4206146, at *2 (M.D. Pa. July 22,
     2020).


                                               4
         Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 5 of 11




        As an initial matter, the Court notes that the existence of COVID-19 cannot

alone justify compassionate release. As the United States Court of Appeals for the

Third Circuit has explained:

        We do not mean to minimize the risks that COVID-19 poses in the
        federal prison system, . . . But the mere existence of COVID-19 in
        society and the possibility that it may spread to a particular prison alone
        cannot independently justify compassionate release, especially
        considering BOP’s statutory role, and its extensive and professional
        efforts to curtail the virus’s spread.22

Thus, to demonstrate extraordinary and compelling reasons for compassionate

release, movants must show that they are particularly susceptible to serious illness

or death should they contract COVID-19, usually as a result of one or more

underlying comorbidities.

        The Court concludes that Singh has not sustained his burden of establishing

that extraordinary and compelling reasons weigh in favor of granting compassionate

release, despite the existence of underlying medical conditions that increase his

susceptibility to serious illness as a result of COVID-19. Singh’s medical records

confirm that he is obese—with an approximate BMI of 33.4—and suffers from type

2 diabetes mellitus.23 The Centers for Disease Control and Prevention (CDC) lists

these conditions as factors that increase an individual’s risk for serious




22
     United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
23
     Doc. 618 at 3, 9, 11; Doc. 446 at 13.


                                                 5
         Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 6 of 11




complications from COVID-19.24 The risks posed by these conditions have been

confirmed by numerous studies.25 This would ordinarily lead the Court to conclude

that Singh is at an increased risk of serious illness or death from COVID-19 and,

therefore, that extraordinary and compelling reasons permit the Court to grant

compassionate release.26

        Nevertheless, the Court concludes that Singh’s recent vaccination mitigates

his risk from COVID-19 to such an extent that COVID-19, in combination with

Singh’s underlying conditions, no longer presents an extraordinary and compelling

reason to grant compassionate release. Although vaccines are not one hundred

percent effective, the CDC states that “[c]urrently authorized vaccines in the United

States are highly effective at protecting vaccinated people against symptomatic and




24
     See Centers for Disease Control and Prevention, Coronavirus Disease 2019, People with
     Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html (last visited Mar. 9, 2021).
25
     See Centers for Disease Control and Prevention, Evidence Used to Update the List of
     Underlying Medical Conditions that Increase a Person’s Risk of Severe Illness from COVID-
     19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html
     (last visited Mar. 9, 2021).
26
     See United States v. Aguilera-Quinjano, No. 4:96-CR-00201-02, 2020 WL 6083401, at *2
     (M.D. Pa. Oct. 15, 2020) (concluding that obesity and type 2 diabetes mellitus constitute
     extraordinary and compelling reasons to grant compassionate release).


                                               6
         Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 7 of 11




severe COVID-19.”27 Vaccines are particularly effective at preventing “severe

illness and death.”28

        The Moderna vaccine, which Singh has received, has a 94.1% efficacy rate,29

and was found with high certainty to prevent symptomatic COVID-19, and with

moderate certainty to prevent hospitalization related to COVID-19.30 In that vein,

during Moderna’s clinical trial, not a single person who received the vaccine

developed severe COVID-19 symptoms.31 While new variants of COVID-19 have

emerged, the Moderna vaccine remains equally effective against many of the new

variants and, although the vaccine is less effective against the B.1.351 variant, one

study has shown that the Moderna vaccine still provides “significant neutralization

against the full B.1.351 variant following” vaccination.32


27
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, Interim
     Public        Health      Recommendation         for     Fully      Vaccinated       People,
     https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html (last
     visited Mar. 10, 2021).
28
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, When
     You’ve Been Fully Vaccinated, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
     vaccinated.html (last visited Mar. 10, 2021).
29
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, Information
     About the Moderna COVID-19 Vaccine, https://www.cdc.gov/coronavirus/2019-
     ncov/vaccines/different-vaccines/Moderna.html (last visited Mar. 10, 2021).
30
     Centers for Disease Control and Prevention, Morbidity and Mortality Weekly Report (MMWR),
     The Advisory Committee on Immunization Practices’ Interim Recommendation for Use of
     Moderna          COVID-19          Vaccine—United        States,      December         2020,
     https://www.cdc.gov/mmwr/volumes/69/wr/mm695152e1.htm?s_cid=mm695152e1_w (last
     visited Mar. 10, 2021).
31
     L.R. Baden, et al., Efficacy and Safety of mRNA-1273 SARS-CoV-2 Vaccine, THE NEW
     ENGLAND JOURNAL OF MEDICINE, https://www.nejm.org/doi/full/10.1056/NEJMoa2035389
     (last visited Mar. 10, 2021).
32
     Kai Wu, et al., mRNA-1273 vaccine induces neutralizing antibodies against spike mutants from
     global      SARS-CoV-2        variants,   available   on     preprint    server     bioRxiv,


                                                7
        Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 8 of 11




        Although Singh’s vaccination does not establish that he is one hundred

percent protected from COVID-19, that vaccination does provide significant

protection from serious illness or death. To that end, the CDC currently recommends

that fully vaccinated individuals may visit indoors with other fully vaccinated

individuals—or non-vaccinated individuals who are at low risk from COVID-19—

without taking precautions such as wearing masks or social distancing.33 Fully

vaccinated individuals may also “[r]efrain from quarantine and testing following a

known exposure if asymptomatic.”34 Indeed, the majority of CDC recommendations

for fully vaccinated people indicate that the CDC’s primary concern is not with fully

vaccinated individuals being hospitalized due to COVID-19, but with such

individuals potentially spreading the virus to unvaccinated individuals.35

        The sum of this data demonstrates to the Court that, as a result of his

vaccination, Singh now has significant protection against serious illness or death

should he contract COVID-19 and, accordingly, the Court concludes that Singh has

not demonstrated that his underlying conditions—in combination with the

possibility of a COVID-19 infection—provide extraordinary and compelling reasons


     https://www.biorxiv.org/content/10.1101/2021.01.25.427948v1.full (last visited Mar. 10,
     2021).
33
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, Interim
     Public       Health     Recommendation        for     Fully      Vaccinated      People,
     https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html (last
     visited Mar. 10, 2021).
34
     Id.
35
     See id.


                                              8
         Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 9 of 11




to grant his motion for compassionate release. This determination is in accord with

the vast majority of courts that have considered this issue.36


36
     See United States v. Goston, No. 15-20694, 2021 WL 872215 at *2 (E.D. Mich. Mar. 9, 2021)
     (“The Court denies Defendant’s motion for compassionate release because his access to the
     COVID-19 vaccine mitigates any extraordinary and compelling reasons that might otherwise
     justify release”); United States v. Sims, No. 15-20694, 2021 WL 872218 at *3 (E.D. Mich.
     Mar. 9, 2021) (denying compassionate release in part because “the ongoing vaccination
     program” at the prison mitigates any risks posed by COVID-19); United States v. Johnson, No.
     3:02-CR-00068-TBR, 2021 WL 863754, at *2 (W.D. Ky. Mar. 8, 2021) (denying
     compassionate release in part because defendant’s “vaccination minimizes any increased risk
     he faced due to his medical conditions”); United States v. McQuarrie, No. 16-20499-1, 2021
     WL 843177, at *5 (E.D. Mich. Mar. 5, 2021) (“absent some authority to the contrary, this
     Court will not deem an underlying susceptibility to COVID-19 ‘extraordinary and compelling’
     where the movant is vaccinated against the disease and is not housed in a facility with a
     substantial outbreak”); United States v. Williams, No. CR 403-253, 2021 WL 850987, at *2
     (S.D. Ga. Mar. 5, 2021) (“the Court notes that [defendant] recently had his first dose of the
     Pfizer COVID-19 vaccine, which significantly reduces his risk of exposure”); United States v.
     Ulmer, No. CR 18-00579-3, 2021 WL 844579, at *2 (E.D. Pa. Mar. 5, 2021) (denying
     compassionate release because, “[c]onsidering [defendant’s] minor health concerns, recent
     recovery from COVID-19 and vaccination, he does not come close to establishing
     extraordinary and compelling reasons for his release”); United States v. Shepard, No. CR 07-
     85 (RDM), 2021 WL 848720, at *5 (D.D.C. Mar. 4, 2021) (“Given that [defendant] received
     his first dose of the vaccine about two weeks ago (and, presumably, will receive his second
     dose in the near future), he cannot show that he needs to be released from prison to protect him
     from risks associated with COVID-19”); United States v. Lipscomb, No. 2:18-CR-34-SPC-
     NPM, 2021 WL 734519, at *2 (M.D. Fla. Feb. 25, 2021) (no extraordinary and compelling
     circumstances in part because defendant “received both doses of the Moderna vaccine . . .
     [which] is highly effective against COVID-19. And [defendant] makes no argument as to how
     extraordinary and compelling circumstances might exist following his vaccinations”); United
     States v. Cortez, No. CR180085801PHXSPL, 2021 WL 689923, at *1 (D. Ariz. Feb. 23, 2021)
     (“The Court cannot conclude, particularly in light of his vaccination, that Defendant’s current
     exposure to COVID-19 presents ‘extraordinary and compelling reasons’ to justify his release
     pursuant to 18 U.S.C. § 3582(c)(1)(A)”); United States v. McGill, No. CR SAG-15-0037, 2021
     WL 662182, at *4-5 (D. Md. Feb. 19, 2021) (denying compassionate release because defendant
     had previously been infected with COVID-19 and had been fully vaccinated); United States v.
     Wakefield, No. 1:19-CR-00095-MR-WCM, 2021 WL 640690, at *3 (W.D.N.C. Feb. 18, 2021)
     (“Because he has already contracted the virus and recovered without complication, and because
     he is in the process of being vaccinated, the Defendant cannot meet his burden of establishing
     that his COVID-19 risk is an extraordinary and compelling reason for his release”); United
     States v. Johnson, No. 94 CR. 631 (PGG), 2021 WL 640054, at *5 (S.D.N.Y. Feb. 18, 2021)
     (no extraordinary and compelling reasons exist because “[t]he Defendant’s vaccination
     mitigates the risks that he would otherwise face from the COVID-19 virus”); United States v.
     Green, No. CR415-204, 2021 WL 640824, at *2 (S.D. Ga. Feb. 18, 2021) (no extraordinary


                                                  9
        Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 10 of 11




        It is, of course, possible that future research will demonstrate that current, or

future, COVID-19 variants mitigate the effectiveness of the Moderna vaccine to such

an extent that the vaccine no longer provides individuals with effective protection.

However, Singh has not demonstrated that such is the case today and, it bears

emphasizing, the burden falls upon Singh to demonstrate that compassionate release

is warranted.37 Consequently, Singh’s motion will be denied. Singh may file an

additional motion for compassionate release should future evidence demonstrate that

new COVID-19 variants render the Moderna vaccine significantly less effective at




     and compelling reasons exist because, “[i]n light of the fact that Defendant will be vaccinated
     against COVID-19, Defendant’s probability of becoming ill from COVID-19 is significantly
     diminished” (internal quotation marks omitted)); United States v. Grummer, No. 08-CR-4402-
     DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (“Although Defendant suffers from
     several chronic medical conditions, his vaccination significantly mitigates the risk that he will
     contract COVID-19”); United States v. Pabon, No. 17 CR 312 (JPC), 2021 WL 603269, at *4
     (S.D.N.Y. Feb. 16, 2021) (low infection rates at prison “combined with the fact that
     [defendant] has received both doses of the COVID-19 vaccine, means that the likelihood that
     [defendant] will contract COVID-19 and become seriously ill is extremely small”); United
     States v. Doostdar, No. CR 18-0255 (PLF), 2021 WL 429965, at *3 (D.D.C. Feb. 8, 2021) (“In
     light of the fact that [defendant] has received the COVID-19 vaccine, however, as well as the
     decline in the number of inmates who recently have tested positive for COVID-19 at USP
     Marion, and [defendant’s] impending release to a halfway house, his circumstances lack the
     extraordinary and compelling character”); United States v. Beltran, No. 6:16-CR-00004, 2021
     WL 398491, at *3 (S.D. Tex. Feb. 1, 2021) (denying compassionate release in part because
     defendant had received first dose of COVID-19 vaccine); United States v. Ballenger, No.
     CR16-5535 BHS, 2021 WL 308814, at *4 (W.D. Wash. Jan. 29, 2021) (denying compassionate
     release based partly on defendant’s vaccination); United States v. Jones, No. 3:19CR105, 2021
     WL 217157, at *5 (E.D. Va. Jan. 21, 2021) (“Considering [defendant] has received the
     COVID-19 vaccination, the Court believes that he faces reduced risks from the virus, further
     weighing against his request for compassionate release”). But see United States v. Manglona,
     No. CR14-5393RJB, 2021 WL 808386, at *1 (W.D. Wash. Mar. 3, 2021) (granting
     compassionate release despite vaccination).
37
     Rengifo, 2020 WL 4206146, at *2.


                                                  10
       Case 4:15-cr-00028-MWB Document 629 Filed 03/11/21 Page 11 of 11




preventing serious illness or death from COVID-19, such that Singh is at a

substantial risk of serious illness or death from a COVID-19 infection.


III.   CONCLUSION

       For the foregoing reasons, Singh’s motion for compassionate release will be

denied.

       An appropriate Order follows.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                        11
